Citation Nr: 1620324	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  06-29 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a low back disability prior to March 20, 2000, and to a rating higher than 20 percent since.

2.  Entitlement to a rating higher than 10 percent for a left foot scar.

3.  Entitlement to an initial rating higher than 10 percent for inactive tuberculosis (TB).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1964, from May 1981 to May 1984, and from November 1987 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) from December 1993 and August 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  This case was most recently before the Board in November 2014.

In March 2016 the Veteran, through his representative, waived initial RO consideration of evidence submitted since the RO's most recent (August 2015) supplemental statement of the case.

The issue of entitlement to a rating higher than 10 percent for a left ankle and foot disability other than hallus valgus and osteoarthritis has been restyled as entitlement to a rating higher than 10 percent for a left foot scar.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran is already in receipt of TDIU, effective June 9, 2008.


FINDINGS OF FACT

1.  Prior to March 20, 2000 and through April 6, 2005, the Veteran's low back disability was manifested by complaints of pain productive of functional impairment comparable to moderate limitation of motion of the lumbar spine.

2.  From April 7, 2005, the Veteran's low back disability was manifested by complaints of pain productive of functional impairment comparable to severe limitation of motion of the lumbar spine.

3.  The Veteran's left foot scar is not deep and has not caused limitation of function of any affected part.

4.  The Veteran's TB is asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent prior March 20, 2000 for low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5292 (2003).

2.  The criteria for a rating in excess of 20 percent for low back disability from March 20, 2000 through April 6, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5292 (2003).

3.  The criteria for a rating of 40 percent for low back disability from April 7, 2005 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 (effective from September 26, 2003).

4.  The criteria for a rating in excess of 10 for a left foot scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (from August 30, 2002 through October 22, 2008); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (2015).

5.  The criteria for an initial rating higher than 10 percent for inactive TB have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6731 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Duty to Notify

By correspondence, including that dated in March 2013, the Veteran was informed of the evidence and information necessary to substantiate the claims, and the assistance that VA would provide to obtain evidence and information in support of the claims.  38 U.S.C. § 5103(a).  The Veteran has also received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records, private medical records, and the Veteran's Social Security Administration (SSA) records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's disabilities in sufficient detail so that the Board is able to fully evaluate the claimed disabilities  accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Appeals from the initial rating assigned with the grant of service connection must consider the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

I.  Lumbar spine

The Veteran's low back diagnoses include lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome.  The Veteran also has left lower extremity radiculopathy secondary to his service-connected low back disability.

A.  Rating higher than 10 percent for a low back disability prior to March 20, 2000 and higher than 20 percent since

Prior to September 23, 2002, Diagnostic Code 5003, degenerative arthritis established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Diagnostic Code 5292, which evaluates the severity of limitation of lumbar spine motion, provides a 10 percent evaluation for slight limitation of lumbar spine motion, a 20 percent evaluation for moderate limitation of motion and a 40 percent evaluation for severe limitation of motion.

Under Diagnostic Code 5293, which pertains to intervertebral disc syndrome, a 10 percent evaluation is for assignment for mild intervertebral disc syndrome, and a 20 percent disability rating is for assignment for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent disability rating is assignable for severe intervertebral disc syndrome with recurring attacks, with intermittent relief.

Under Diagnostic Code 5295, lumbosacral strain with characteristic pain on motion warrants a 10 percent rating. A 20 percent rating is for assignment for lumbosacral strain when there is muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in the standing position.  A 40 percent rating requires that the lumbosacral strain be severe, with listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in the standing position, loss of lateral spine motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

As for the new criteria, under Diagnostic Code 5237, lumbosacral strain warrants a 20 percent evaluation where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  As indicated by Note 1, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Board will evaluate the Veteran's claim under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of his filing and the regulations in effect as of September 26, 2003, in order to ascertain which version would accord the highest rating.

In reviewing the medical evidence for the period prior to March 20, 2000, the Board notes that a September 1993 VA examination reveals that the Veteran had tenderness to palpation of the paravertebral muscles, pain on range of motion testing, and lacked 10 degrees of lumbar spine extension.  When considering pain and functional limitations, the Board finds that a 20 percent rating, and no more, under Diagnostic Code 5292, was approximated prior to March 20, 2000.

The Board must now consider whether the Veteran is entitled to a rating in excess of 20 percent for his low back disability at any time during the entire appeal period.

The Board finds that beginning with the April 7, 2005 VA spine (joints) examination, the Veteran's low back disability essentially approximated severe limitation of the lumbar spine.  In this regard, findings from the April 7, 2005 VA examination revealed that while the Veteran had 50 degrees of forward flexion, he had 0 degrees extension and 0 degrees of right and left rotation.  Further, repeated motion caused an increase in his pain and a further decrease in his range of motion.  Subsequent VA examinations such as the February 2010 VA spine examination revealed that the Veteran had only 30 degrees of lumbar flexion.  Additionally, an April 2011 VA treatment record indicates that the Veteran was issued a lumbar support device.  
With respect to the application of the "old" criteria, the Board notes that the 40 percent evaluation being is the maximum rating available under former Diagnostic Codes 5292 and 5295 (pertaining to limitation of motion in the lumbar spine and lumbosacral strain).  Consequently, those codes need not be discussed further.  As for Diagnostic Code 5293, for intervertebral disc syndrome, severe intervertebral disc syndrome, with recurrent attacks and intermittent relief, has not been shown.  In this regard, muscle spasm has not been consistently shown, and the Board observes that the July 2015 VA examiner has noted that the Veteran has not undergone hospitalization or surgery for his degenerative disc disease.
As for subsequent to April 7, 2005 under the "new" criteria, unfavorable ankylosis of the entire thoracolumbar spine is required in order for the Veteran to qualify for the next-higher 50 percent evaluation, and no such clinical finding is of record.  In fact, the July 2015 VA examination revealed thoracolumbar spine flexion to 60 degrees.
As for incapacitating episodes, such has not been demonstrated in this case.
Any associated objective neurologic abnormalities, such as may affect the extremities, or cause bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code. Note (1).  The Board observes that other than service-connected left lumbar radiculitis, no such disability has been noted.
In conclusion, the evidence of record does not support a rating in excess of 10 percent for the Veteran's left foot scar.  

In conclusion, a rating of 20 percent prior to March 20, 2000 for low back disability is warranted, a rating in excess of 20 percent for low back disability from March 20, 2000 through April 6, 2005 is not warranted, and a rating of 40 for low back disability from April 7, 2005 is warranted.

II.  Left foot scar

A January 2006 VA examination noted a left foot scar over the dorsal surface of the left foot which was 2 millimeters in width and 6 centimeters in length.  The scar was not elevated, depressed, and did not adhere to underlying tissue.  Scar color and skin texture were normal.  There was tenderness to palpation, and the diagnosis was well-healed surgical scar.

A July 2015 VA examination noted a left foot scar that was non-tender and well healed measuring 4 centimeters long.

The Board notes that during the pendency of the appeal, the applicable rating criteria for skin disorders were amended, effective October 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Board will evaluate the Veteran's claim under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of his filing and the regulations in effect as of October 23, 2008, in order to ascertain which version would accord the highest rating.

According to Diagnostic Code 7801, in effect prior to October 2008, a 10 percent disability rating is warranted for scars that are deep or that caused limited motion in an area or areas exceeding 6 square inches (39 square centimeters).  A deep scar is defined as one associated with underlying soft tissue damage.  Diagnostic Code 7801, Note (2) (2008).

Under Diagnostic Code 7802, a 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater.  A superficial scar is defined as one not associated with underlying soft tissue damage.  Diagnostic Code 7802, Note (2) (2008).

Under Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7803, Note (1) (2008).

Under Diagnostic Codes 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.

According to Diagnostic Code 7805, in effect prior to October 2008, other scars are to be evaluated based on the limitation of function of the affected body part. 

Subsequent to October 23, 2008, under Diagnostic Code 7801, a 10 percent rating is warranted for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  

Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Three or four scars that are unstable or painful warrants a 20 percent rating.  Under Diagnostic Code 7805, any other scars, including linear scars, are to rated based on any disabling effect(s).

Analysis

As the Veteran's left foot scar has never been noted to be deep or to have resulted in limited motion, a rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  The Board notes that consideration under Diagnostic Codes 7802, 7803, and 7804 would serve no benefit to the Veteran as the maximum rating allowed under those Diagnostic Codes is 10 percent.  Further, the Veteran's left foot scar has not caused limitation of function of any affected part, therefore a rating under Diagnostic Code 7805 is not warranted throughout the entire appeal period.

As for the revised criteria, throughout the entire appeal period, as the Veteran's left foot scar is not deep, a rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  Consideration under Diagnostic Code 7802 is of no benefit to the Veteran as the maximum rating allowed under that diagnostic code is 10 percent.  As the Veteran's left foot scar does not involve three or more scars, a rating in excess of 10 percent is not warranted under Diagnostic Code 7804.  As for the revised Diagnostic Code 7805, the Veteran's scar has been evaluated under Diagnostic Codes 7801, 7802, and 7804, and there are no other disabling effects to be considered.

In conclusion, the evidence of record does not support a rating in excess of 10 percent for the Veteran's left foot scar.

III.  Inactive TB

Records indicate that the Veteran was diagnosed with TB in 1982 and underwent treatment that began and ended in 1983.  The Veteran's TB has been inactive since 1983.

At a February 2014 VA TB examination the examiner indicated that the Veteran had no residual findings, signs, or symptoms due to pulmonary TB.  A review of March 2013 chest X-rays had revealed that both lungs were clear with no evidence of pneumothorax or pleural effusion.  The examiner noted that pre bronchodilator results were normal.  Pulmonary function tests (PFT) were (pre bronchodilator): FEV 1, 63 % predicted; FVC, 64 % predicted; FEV 1/PVC, 77 % predicted; and DLCO, 66 % predicted.  The examiner stated that the Veteran's COPD secondary to 43 years plus of smoking was predominantly responsible for any limitation in pulmonary function that might be present.

The Veteran has been examined and pulmonary function tests were performed at various times during this appeal.  However, the February 2014 VA examiner (As well as the March 2005 and March 2012 VA examiners) specifically indicated that there were no residuals due to TB itself.  Thus, any pulmonary function deficits (to the extent they exist) are not attributable to TB.  Since the Veteran has not exhibited any respiratory impairment due to TB during the entire appeal period, a rating in excess of 10 percent is not warranted.

Conclusion
In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, but there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determinations.

In adjudicating the Veteran's claims the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning the disabilities on appeal.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disabilities on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's disabilities are evaluated.  The Board finds those records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Regarding the Veteran's disabilities, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Codes allows for higher ratings than those assigned, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's disabilities are unique or unusual in any way.  For example, there is no question that the Veteran experiences back symptomatology that includes pain and less movement than normal.  However, such symptoms, to the extent they are not specifically enumerated by the schedular rating criteria, are nevertheless considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating of 20 percent prior to March 20, 2000 for low back disability is granted, subject to the applicable law governing the award of monetary benefits.

A rating in excess of 20 percent for low back disability from March 20, 2000 through April 6, 2005 is denied.

A rating of 40 percent for low back disability from April 7, 2005 is granted, subject to the applicable law governing the award of monetary benefits.

A rating in excess of 10 percent for a left foot scar is denied.

An initial rating in excess of 10 percent for inactive TB is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


